DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 17 November 2021.  Currently Claims 21-34 and 41-46 are pending and have been examined.  Claims 35-40 was previously been canceled.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 5 August 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 11 August 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-29, 32-34, 41, 42, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Zuhair et al. (U.S. Patent Publication 2013/0166346 A1) (hereafter Al-Zuhair) in view of MILLER (U.S. Patent Publication 2015/0081396 A1) (hereafter Miller) in further view of Prakash et al. (U.S. Patent Publication 2016/0012194 A1) (hereafter Prakash) in further view of Basavapatna et al. (U.S. Patent Publication 2013/0097709 A1) (hereafter Basavapatna).

	Referring to Claim 21, Al-Zuhair teaches a device, comprising:

one or more processors to: (see; Figure 5A of Al-Zuhair teaches the use of a processor).

provide access to a plurality of assessment tools of an analytics toolkit, the plurality of assessment tools including at least two of: (see; par. [0006]-[0008] of Al-Zuhair teaches the 

an organizational process assessment tool to analyze one or more processes of an organization (see; par. [0005]-[0007] of Al-Zuhair teaches the evaluating of an organization for multiple processes of an organization to determine if outsourcing needs to take place).
 
an organizational strategy assessment tool to analyze one or more strategies of the organization  (see;  par. [0005] of Al-Zuhair teaches the analyzing of an organization, par. [0013] using a strategic analysis in order to perform the evaluation of an organization).

an organizational readiness assessment tool to analyze event readiness of the organization (see; par. [0009] of Al-Zuhair teaches determining the readiness of a business process based on a score of an organization in order to possibly select and outsource process of an organization).  

a value targeting assessment tool to analyze a value of an improvement to a unit of a plurality of units of the organization (see; par. [0015] of Al-Zuhair teaches the determining a score based on readiness, risk, and return in order to target low scores of organizations in order to determine if outsourcing is necessary for that organization).

or an analytics use cases assessment tool to analyze a set of use cases associated with the one or more processes of the organization (see; par. [0012] of Al-Zuhair teaches the determining of a score to determine based on the specific business process in order to characteristic associated with a tool including risk, readiness, and return in order to address whether outsourcing should take place).

Al-Zuhair does not explicitly disclose the following limitation, however,

Miller teaches a best practices assessment tool to analyze a set of practices implemented by the organization (see; par. [0075] of Miller teaches providing an evaluation utilizing a best practices to analyze the performance of a business), and 

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair fails to disclose a best practices assessment tool to analyze a set of practices implemented by the organization.

Miller discloses a best practices assessment tool to analyze a set of practices implemented by the organization.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair a best practices assessment tool to analyze a set of practices implemented by the organization as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair and 

Al-Zuhair in view of Miller does not explicitly disclose the following limitations, however,

Prakash teaches operate the plurality of assessment tools to analyze the organization and identify a recommendation relating to the organization (see; par. [0023]-[0024] of Prakash teaches providing multiple assessment tools that are selected based on triggers that provides an adjustment to analytics and a recommendation of next actions based on the triggers), and
instruct a client device to provide a user interface (see; par. [0030] of Prakash teaches an interactive user interface for input for the user (i.e. instructions for clients)), and
provide, via the user interface, information identifying the recommendation based on operating the plurality of assessment tools (see; par. [0030] of Prakash teaches the use of an interface, that provides par. [0033] a recommendation for next steps with regards to goods and services to provide to as a next step, including par. [0065] recommended preventative actions).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Prakash teaches facilitating integrated behavior support through personalized adaptive data collection and as it is comparable in certain respects to Al-Zuhair and Miller which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair and Miller discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair and Miller fails to disclose a best practices assessment tool to analyze a set of practices implemented by the organization.

Prakash discloses operate the plurality of assessment tools to analyze the organization and identify a recommendation relating to the organization, instruct a client device to provide a user interface, and provide, via the user interface, information identifying the recommendation based on operating the plurality of assessment tools.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair and Miller operate the plurality of assessment tools to analyze the organization and identify a recommendation relating to the organization, instruct a client device to provide a user interface, and provide, via the user interface, information identifying the recommendation based on operating the plurality of assessment tools as taught by Prakash since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair, Miller, and Prakash teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Al-Zuhair in view of Miller in further view of Prakash does not explicitly disclose the following limitations, however,

Basavapatna detect a trigger to operate a second assessment took of the plurality of assessment tools, based on a result of operating a first assessment took of the plurality of assessment tools (see; par. [0047] of Basavapatna teaches a provided assessment data from a first tool which triggers a countermeasure in the form of a different or second tool (i.e. multiple other assessment tools)).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Prakash teaches facilitating integrated behavior support through personalized adaptive data collection and as it is comparable in certain respects to Al-Zuhair and Miller which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Basavapatna teaches activities of a user are identified and determined and based on an assessment of the activity initializing tools to address activities and as it is comparable in certain respects to Al-Zuhair, Miller, and Prakash which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair, Miller, and Prakash discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair, Miller, and Prakash fails to disclose detect a trigger to operate a second assessment took of the plurality of assessment tools, based on a result of operating a first assessment took of the plurality of assessment tools.

Basavapatna discloses detect a trigger to operate a second assessment took of the plurality of assessment tools, based on a result of operating a first assessment took of the plurality of assessment tools.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair, Miller, and Prakash detect a trigger to operate a second assessment took of the plurality of assessment tools, based on a result of operating a first assessment took of the plurality of assessment tools as taught by Basavapatna since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair, Miller, Prakash, and Basavapatna teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 21 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the device above, Al-Zuhair discloses a device having the limitations of:

determine that a score for a first unit of the organization fails to satisfy a threshold based on operating the plurality of assessment tools (see; par. [0081] of Al-Zuhair teaches the determining based on a single point of failure (i.e. threshold) whether a business parameter meets a requirements and aids in the determination if an organization needs to outsource processes).

determine that an alteration to a second unit of the organization is associated with a particular improvement to the first unit, the second unit being different from the first unit (see; par. [0011]-[0013] and par. [0071] of Al-Zuhair teaches in order to improve an organization making a determination on whether to outsource the process (i.e. second unit) based on possible solutions prioritized by a plan of possible activities).

where the one or more processors, when providing the information identifying the recommendation, are to: (see; par. [0011]-[0013] and par. [00149] of Al-Zuhair teaches in 

provide information identifying the alteration to the second unit (see; par. [0007] of Al-Zuhair teaches the providing of information in order to provide different option to improve the processes of a business).


	Referring to Claim 25, see discussion of claim 21 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the device above, Al-Zuhair discloses a device having the limitations of:

identify a set of organizations similar to the organization based on information relating to the set of organizations (see; par. [0005]-[0006] of Al-Zuhair teaches identifying different organizations that are similar in order to determine, par. [0092] the cost of similar services in order to determine the possibility of outsourcing).

determine, based on operating the plurality of assessment tools, that a first assessment score for a particular process associated with the set of organizations is greater than a second assessment score for a corresponding process, associated with the organization, of the one or more processes (see; par. [0092] of Al-Zuhair teaches the determining based on par. [0009] an analysis based on risk, readiness, and return modules (i.e. tools) and based on the analysis determining if a second option requiring outsourcing is the correct option for an organization).

where the one or more processors, when providing the information identifying the recommendation, are to: (see; par. [0012] of Al-Zuhair teaches using a processor to identify recommendations).

provide information identifying the particular process based on determining that the first assessment score for the particular process is greater than the second assessment score for the corresponding process (see; par. [0052]-[0053] of Al-Zuhair teaches scoring different option and determining, based on par. [0009]0[0010] a score based on risk, readiness, and return, in order par. [0012]-[0015] to provide based on the score a recommendation to either outsource or not).


	Referring to Claim 26, see discussion of claim 21 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the device above, Al-Zuhair discloses a device having the limitations of:

receive a selection of the plurality of assessment tools of a set of assessment tools accessible to a user (see; Figure 11, par. [0010] of Al-Zuhair teaches the scoring of an organization based on risk, readiness, as well as par. [0051] providing a questionnaire interface and this is filled out by the user).

where the one or more processors, when operating the plurality of assessment tools, are to: operate the plurality of assessment tools based on receiving the selection (see; par. [0051] of Al-Zuhair teaches that based on information filled in on a user interface making a recommendation on whether to outsource or not).


	Referring to Claim 27, see discussion of claim 21 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the device above, Al-Zuhair in view of Miller does not explicitly disclose a device having the limitations of, however,

Prakash teaches where the user interface is a single user interface (see; par. [0030] of Prakash teaches an interactive user interface for input for the user).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Prakash teaches facilitating integrated behavior support through personalized adaptive data collection and as it is comparable in certain respects to Al-Zuhair and Miller which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair and Miller discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair and Miller fails to disclose where the user interface is a single user interface.

Prakash discloses where the user interface is a single user interface.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair and Miller where the user interface is a single user interface as taught by Prakash since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair, Miller, and Prakash teach the 


	Referring to Claim 28, Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches a non-transitory computer readable medium.  Claim 28 recites the same or similar limitations as those addressed above in claim 21, Claim 28 is therefore rejected for the same reasons as set forth above in claim 21.

	Referring to Claim 29, see discussion of claim 28 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the non-transitory computer readable medium above Claim 29 recites the same or similar limitations as those addressed above in claim 22, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 22.

	Referring to Claim 32, see discussion of claim 28 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the non-transitory computer readable medium above Claim 32 recites the same or similar limitations as those addressed above in claim 25, Claim 32 is therefore rejected for the same or similar limitations as set forth above in claim 25.

	Referring to Claim 33, see discussion of claim 28 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the non-transitory computer readable medium above Claim 33 recites the same or similar limitations as those 

	Referring to Claim 34, see discussion of claim 28 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the non-transitory computer readable medium above Claim 34 recites the same or similar limitations as those addressed above in claim 27, Claim 34 is therefore rejected for the same or similar limitations as set forth above in claim 27.

Referring to Claim 41, Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches a method.  Claim 41 recites the same or similar limitations as those addressed above in claim 21, Claim 41 is therefore rejected for the same reasons as set forth above in claim 21.

Referring to Claim 42, see discussion of claim 41 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the method above Claim 42 recites the same or similar limitations as those addressed above in claim 22, Claim 42 is therefore rejected for the same or similar limitations as set forth above in claim 22.

Referring to Claim 45, see discussion of claim 41 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the method above Claim 45 recites the same or similar limitations as those addressed above in claim 25, Claim 45 is therefore rejected for the same or similar limitations as set forth above in claim 25.

Referring to Claim 46, see discussion of claim 41 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the method above Claim 46 recites the same or similar limitations as those addressed above in claim 26, Claim 46 is therefore rejected for the same or similar limitations as set forth above in claim 26.


Claims 23, 24, 30, 31, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Zuhair et al. (U.S. Patent Publication 2013/0166346 A1) (hereafter Al-Zuhair) in view of MILLER (U.S. Patent Publication 2015/0081396 A1) (hereafter Miller) in further view of Prakash et al. (U.S. Patent Publication 2016/0012194 A1) (hereafter Prakash) in further view of Basavapatna et al. (U.S. Patent Publication 2013/0097709 A1) (hereafter Basavapatna) in further view of Lahti et al. (U.S. Patent Publication 2016/0283905 A1) (hereafter Lahti).

	Referring to Claim 23, see discussion of claim 21 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the device above, Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna does not explicitly disclose a device having the limitations of, however,

Lahti teaches generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools (see; par. [0019]-[0022] of Lahti teaches the adhering to best practices and compliance providing an assessment, par. [0235] displaying the assessment providing combination of display of a smaller subset of assessment combinations), and
provide the visualization for display (see; par. [0235] displaying the assessment providing combination of display of a smaller subset of assessment combinations).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Prakash since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Basavapatna teaches activities of a user are identified and determined and based on an assessment of the activity initializing tools to address activities and as it is comparable in certain respects to Al-Zuhair, Miller, and Prakash which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lahti teaches an assessment system for producing a targeted assessment and predicted accuracy and as it is comparable in certain respects to Al-Zuhair and Miller which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair, Miller, Prakash, and Basavapatna discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair, Miller, Prakash, and Basavapatna fails to disclose 

Lahti discloses generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools, and provide the visualization for display.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair, Miller, Prakash, and Basavapatna generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools, and provide the visualization for display as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair, Miller, Prakash, Basavapatna and Lahti teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 24, see discussion of claim 21 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the device above, Al-Zuhair discloses a device having the limitations of:

determine that a score for event readiness of the organization fails to satisfy a threshold based on operating the plurality of assessment tools (see; par. [0009] of Al-Zuhair teaches determining the readiness of a business process based on a score of an organization in order to possibly select and outsource process of an organization, par. [0081] the determining based on a single point of failure (i.e. threshold) whether a business parameter meets a requirements and aids in the determination if an organization needs to outsource processes).

identify a training program relating to organizational culture based on determining that the score for event readiness fails to satisfy the threshold (see; par. [0081] and par. [0091] of Al-Zuhair teaches identifying cross training in the organization and determine the overall impact in the readiness analysis, par. [0081] the determining based on a single point of failure (i.e. threshold) whether a business parameter meets a requirements and aids in the determination if an organization needs to outsource processes).

Al-Zuhair in view of Miler in further view of Prakash in further view of Basavapatna does not explicitly disclose the following limitation, however,

Lahti teaches provide the training program for display via the user interface (see; par. [0104] of Lahti teaches training modules that a user has access to (i.e. display) that is based on assessment best practices).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Prakash since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Basavapatna teaches activities of a user are identified and determined and based on an assessment of the activity initializing tools to address activities and as it is comparable in certain respects to Al-Zuhair, Miller, and Prakash which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the 

Al-Zuhair, Miller, Prakash, and Basavapatna discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair, Miller, Prakash, and Basavapatna fails to disclose provide the training program for display via the user interface.

Lahti discloses provide the training program for display via the user interface.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair, Miller, Prakash, and Basavapatna provide the training program for display via the user interface as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair, Miller, Prakash, Basavapatna and Lahti teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 30, see discussion of claim 28 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the non-transitory computer readable medium above Claim 30 recites the same or similar limitations as those addressed above in claim 23, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 23.

	Referring to Claim 31, see discussion of claim 28 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the non-transitory computer readable medium above Claim 31 recites the same or similar limitations as those addressed above in claim 24, Claim 31 is therefore rejected for the same or similar limitations as set forth above in claim 24.

Referring to Claim 43, see discussion of claim 41 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the method above Claim 43 recites the same or similar limitations as those addressed above in claim 23, Claim 43 is therefore rejected for the same or similar limitations as set forth above in claim 23.

Referring to Claim 44, see discussion of claim 41 above, while Al-Zuhair in view of Miller in further view of Prakash in further view of Basavapatna teaches the method above Claim 44 recites the same or similar limitations as those addressed above in claim 24, Claim 44 is therefore rejected for the same or similar limitations as set forth above in claim 24.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Russell et al. (U.S. Patent Publication 2005/0210336 A1) discloses a multifaceted system capabilities analysis.
Schulze (U.S. Patent Publication 2002/0116083 A1) discloses a system and method for automated monitoring and assessment of fabrication facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623b

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623